The transfer of a bill of lading to a bona fide purchaser, for value, or as security to one who makes advances on the goods described in the bill, entitles the assignee or pledgee to the possession of such goods, subject only to the lien of the carrier for freight, or to the claims of a consignee into whose possession the property may have come before transfer of the bill of lading. Lickbarrow v. Mason, 6 East 21; Walter v. Ross,2 Wn. 283; Ryberg v. Snell, id. 294; Winslow v. Norton, 29 Me. 419; Emery's Sons v. Irving Nat. Bank, 25 Ohio 360; S.C. 18 Am. Rep. 299. The delivery of the bill of lading takes the place of delivery of the goods, for no delivery of the latter is practicable at the time, and the symbolical delivery of the bill is sufficient to pass the title. Ricker v. Cross,5 N.H. 570; Portland Bank v. Stacey, 1 Mass. 663; Pratt v. Parkman, 24 Pick. 46; Gardner v. Howland, 2 Pick. 601. The bill of lading represents the property, and is transferred by delivery merely, without regard to indorsement or words of negotiability on its face, and by such transfer the assignee acquires the assignor's rights in the property, and he may maintain an action for its loss or conversion in his own name. The goods, in this case, were consigned in the bill to Haynes  Co., the shippers, and only they, or some person by them authorized, were entitled to receive them of the defendants. By the transfer of the bill, the plaintiffs became so authorized and entitled, and having made a demand for the delivery of the corn, followed by the refusal of the defendants, they are entitled to maintain trover for its conversion.
Case discharged
FOSTER and STANLEY, JJ., did not sit. *Page 205